Citation Nr: 0615486	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina; due to the veteran's 
relocation, jurisdiction over the claims folder was 
subsequently transferred to the RO in Manchester, New 
Hampshire.  


FINDINGS OF FACT

1.  The veteran was born in January 1952 and has a high 
school education.  

2.  The veteran's is currently unemployed due to severe 
alcohol dependence.  

3.  The veteran has tested positive for HIV, but it is not 
productive of any significant impairment; he also has 
hypertension but his diastolic pressure is not predominantly 
110 or more and his systolic pressure is not predominantly 
200 or more; a skin lesion on his right thigh is resolving 
and asymptomatic.  

4.  The veteran's disabilities for VA pension purposes are 
not of sufficient severity to preclude him from maintaining 
substantially gainful employment, consistent with his age, 
educational background, and occupational experience.  


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.321, 3.342 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error').  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the record reflects that the veteran was 
provided VCAA notice in a letter mailed in May 2003, before 
the RO's initial adjudication of the claim.  Although this 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the originating 
agency with the information and any authorization necessary 
for the originating agency to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  In addition, although the veteran has not 
been provided notice of the type of evidence necessary to 
establish an effective date for a permanent and total 
disability rating for pension purposes, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that a permanent and total disability rating for 
pension purposes is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to this element of the claim was no more 
than harmless error.  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


II.  Factual Background

The veteran was born in January 1952 and has a high school 
education.  He has work experience as a circular knitter for 
a clothing manufacturer and as a painter.  He reportedly last 
maintained substantially gainful employment in approximately 
1993, but has worked in sheltered employment occasionally 
since then.  The veteran's current claim for pension benefits 
was filed in January 2003.  He alleged that he was 
permanently and totally disabled due to his HIV status, 
hypertension and depression.  

On VA examination in June 2003, the veteran's blood pressure 
readings were 170/100 in the sitting position and 155/100 in 
both the standing and supine positions.  Laboratory results 
noted that the veteran's CD3/CD4 count was 24, which was 
considered low.  The diagnostic impression included 
hypertension; HIV, and history of alcohol excess.  

VA medical records dated from July 2002 to July 2004 
generally show that the veteran was treated for problems with 
a lesion on his right thigh and hypertension.  A March 2004 
record notes that laboratory tests showed a CD4 count of 553.  
He was on no medication of HIV.  It was noted that he was 
essentially asymptomatic and no definitive course of action 
was required.  A conservative approach to his treatment was 
favored.  In May 2004, the veteran's blood pressure reading 
was 124/80.  A June 2004 record notes that his blood pressure 
reading was 144/96. 

In connection with a mental disorders examination conducted 
in August 2004, it was noted that no psychiatric or 
psychiatrically related problems were shown in his records 
dated as far back as August 1971.  Treatment for alcohol 
problems were noted beginning in 1974.  The veteran related 
that his current emotional and psychiatric symptoms consisted 
of depression which he said had been going on for the last 
year and a half.  He was not currently receiving any 
psychiatric treatment.  He stated that he had not worked for 
about 1 to 1 1/2 years.  On mental status examination, the 
veteran's behavior was tense and his mood was quiet.  There 
were no indications of depersonalization or de-realization.  
He reported hallucinations only when drinking.  The examiner 
indicated that the veteran seemed for the most part, happy 
with regard to his mood but it was difficult to read.  There 
were no preoccupations, obsessions or delusions.  He denied 
any suicidal or homicidal ideation.  He was fully oriented to 
time and place.  His recent memory was adequate and his 
remote memory was in the low-average range.  The diagnoses 
were alcohol dependence and anti-social personality disorder.  
The examiner assigned a Global Assessment of Functioning 
score of 45 and indicated that it was based on the veteran's 
alcohol dependence.  He stated that the veteran suffered from 
serious alcohol dependence which rendered him unemployable 
and interfered with his social functioning.  

On VA general medical examination in August 2004, the 
veteran's history of alcohol abuse with multiple 
detoxifications and rehabilitations was noted.  It was noted 
that he was HIV positive and currently appeared to be in 
remission.  The veteran reported treatment for a rash of his 
right thigh which was possibly linked to a tinea infection.  
He also had athlete's foot which was intermittent.  It was 
noted that on his last visit with his HIV consultant, the 
veteran indicated that he was feeling well.  His hemoglobin 
and white blood cell count were within normal limits.  He 
also received treatment for hypertension.  The veteran had no 
other complaints.  His blood pressure reading was 170/105 on 
three separate trials.  He took blood pressure medication.  
The diagnoses were HIV positive, by history, in apparent 
remission, with no current night sweats, elevations in 
temperature or any other sign of HIV flare-up; hypertension, 
in rather poor control, and diarrhea, likely dietary since it 
did not affect his weight.  The examiner indicated that there 
appeared to be no physical deficiencies which would preclude 
employability.  It was noted that better control of his blood 
pressure would be desirable prior to returning to medium to 
heavy duty employment.  

III.  Legal Criteria

Under 38 U.S.C.A. § 1521 (West 2002), pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2005).  

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which makes it impossible for the "average 
person" to follow a substantially gainful occupation under 
the appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  This "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 2002) 
and 38 C.F.R. §§ 3.340(a), 4.15 and involves assigning 
schedular ratings to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (2005).  In determining the 
combined figure, non-service-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2005).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a) (West 
1991); 38 C.F.R. § 4.17 (2005).  Under this analysis, if 
there is only one such disability, it must be ratable at 60 
percent or more; and if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.  Even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2) (2005).  




IV.  Analysis

The veteran was born in 1952, and thus does not qualify for 
pension on the basis of being 65 or older, nor is he in 
receipt of disability benefits from the Social Security 
Administration so he does not qualify for a permanent and 
total rating on that basis.  

The veteran's disabilities include: HIV, hypertension and 
eczematous patch on the right thigh.  In the September 2003 
rating decision, the RO assigned a 10 percent rating under 
Code 6351 for HIV-related condition and a 10 percent rating 
for an eczematous patch on the right thigh under Code 7806.  
Hypertension was assigned a 10 percent rating under Code 
7101.  The combined disability rating was 30 percent.  The RO 
denied a permanent and total rating, noting that the 
veteran's disabilities were not severe enough to prevent 
gainful employment.  

The Board agrees that none of the disabilities warrants more 
than a 10 percent rating under the applicable criteria.  

In this regard, the Board notes that hypertension warrants a 
10 percent disability rating if diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or if the individual has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  A 20 percent rating is assigned for 
diastolic pressure predominantly 110 or more or for systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

It is clear from the medical evidence that the veteran's 
diastolic pressure is not predominantly 110 or more and his 
systolic pressure is not predominantly 200 or more.  
Accordingly, it does not warrant more than a 10 percent 
disability rating

Regarding the veteran's HIV-related condition, under Code 
6351 a noncompensable evaluation is assigned where the 
illness is asymptomatic, following initial diagnosis of HIV 
infection, with or without lymphadenopathy, or if there is a 
decreased T4 cell count.  A 10 percent evaluation is assigned 
following development of definite medical symptoms, T4 cell 
count of 200 or more and less than 500, and on approved 
medication(s), or with evidence of depression or memory loss 
with employment limitations.  

A review of the medical evidence shows that the veteran's T4 
cell count has generally been greater than 500 with no 
reported development of definite medical symptoms.  In fact, 
treatment records and the VA examination report show that he 
is taking no medication for HIV and that the condition is 
asymptomatic.  Thus, it warrants no more than a 10 percent 
evaluation.  

Under Diagnostic Code 7806, a noncompensable rating is 
warranted for dermatitis or eczema, affecting less than five 
percent of the entire body or less than five percent of 
exposed areas affected with no more than topical therapy 
required during a period of twelve months.  A 10 percent 
rating is assigned where at least five percent but not more 
than 20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the twelve 
month period.  

Although the VA treatment records show that the veteran 
received treatment or a skin lesion on his right thigh, the 
condition had resolved by the time of the August 2004 VA 
examination.  At the VA examination only residual 
discoloration remained.  There was no active lesion.  
Therefore, this condition clearly does not warrant more than 
a 10 percent evaluation.  

The Board notes that the veteran was also found to have a 
personality disorder on the August 2004 VA psychiatric 
examination; however, the examiner attributed all of the 
veteran's social and industrial impairment to alcohol 
dependence.  He did not indicate that the personality 
disorder was productive of any significant impairment.  In 
addition, it is not a condition for which the veteran is 
receiving medication.  Therefore, it is not compensably 
disabling under the schedular criteria.  See 38 C.F.R. 
§ 4.130 (2005).

The veteran does not meet the schedular percentage standard 
for the "unemployability" test for pension.

As indicated, pension also may be granted if an applicant for 
pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule, but is found to be unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors."  38 C.F.R. § 
3.321(b)(2) (2005).  The veteran is 54 years of age and has a 
high school education.  He previously worked as a circular 
knitter and a painter; however, the evidence of record 
indicates that the veteran is currently unemployed and 
resides primarily in homeless shelters.  The record is 
replete with medical reports related to the veteran's history 
of serious alcohol dependence with multiple detoxifications 
and rehabilitation attempts.  The VA examiner in August 2004 
specifically noted that the veteran was unemployable due to 
his severe alcohol dependence.  The Board notes the drug 
abuse and alcohol abuse may not be considered in the 
determination of whether the veteran is permanently and 
totally disabled as they are considered to be due to one's 
own willful misconduct.  See 38 C.F.R. § 3.3.

The veteran's disabilities which are not due to willful 
misconduct, when evaluated in association with his 
educational attainment, occupational background, and age, are 
not of such a nature or severity so as to render him 
unemployable.  

Accordingly, the Board must conclude that a permanent and 
total rating for pension purposes is not in order.  In 
reaching this decision, the Board has considered the 
reasonable-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


